DETAILED ACTION
Claims 1-13 were filed with the Preliminary Amendment dated 09/18/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN2916320 (hereinafter “Gu Hongjun”) (cited on IDS 09/27/2021).
With regard to claim 1, Gu Hongjun discloses a gas pressure regulator (“gas pressure adjustor” see Abstract), comprising a valve body (1) and a valve cover (see annotated Fig; cover is shown by different cross-sectional lines indicating separate component), wherein the valve cover is covered on the valve body (cover on 1; see annotated Fig.); the valve body (1) is provided with a valve cavity (interior opening spaces in 1), and the valve cavity is connected to an air inlet channel (2) and an air outlet channel (3); the valve cavity comprises a primary pressure regulating cavity (121) and a secondary pressure regulating cavity (13+122), wherein the primary pressure regulating cavity (121) and the secondary pressure regulating cavity (122+13) are communicated with each other through a valve port (26); the primary pressure regulating cavity (121) is communicated with the air inlet channel (2; see Fig.), and a valve core pressure regulating assembly (6/9/10) is disposed between the primary pressure regulating cavity (121) and the air inlet channel (2); the secondary pressure regulating cavity (122+13) is communicated with the air outlet channel (3); and a lever pressure regulating assembly (18+15) is disposed between the valve port (26) and the secondary pressure regulating cavity (13+122) (see Fig.).  
  

    PNG
    media_image1.png
    873
    791
    media_image1.png
    Greyscale

With regard to claim 2, Gu Hongjun discloses that wherein the valve core pressure regulating assembly (see annotated Fig.) comprises a high pressure diaphragm (10), wherein the high pressure diaphragm (10) is disposed in the valve cavity (see Fig.), and the high pressure diaphragm (10) partitions the valve cavity into the primary pressure regulating cavity (121) and the secondary pressure regulating cavity (122+13).  
With regard to claim 3, Gu Hongjun discloses an annular step (see annotated Fig.) is disposed in the valve body (1), and an edge of the high pressure diaphragm (10) is connected on a surface of the annular step (see annotated Fig.); the primary pressure regulating cavity (121) is located in the valve body (1), and the primary pressure regulating cavity (121) is located below (to the right in the drawing; below the diaphragm) the high pressure diaphragm (10); the secondary pressure regulating cavity (122+13) is located in the valve body (1), and the secondary pressure regulating cavity (122+13) is located above the high pressure diaphragm (to the left in the drawing); a connecting channel (21+25+24) for connecting the primary pressure regulating cavity (121) and the secondary pressure regulating cavity (13+122) is disposed at the valve body (1), and the connecting channel (21+25+24) is located on a side wall of the primary pressure regulating cavity (121; see Fig.); and a port of the connecting channel (21+25+24) is the valve port (26), wherein the port (26) of the connecting channel (21+25+24) is located at the secondary pressure regulating cavity (at 13+122) (see Fig.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gu Hongjun in view of U.S. Pat. No. 3,623,778 (“Horvath”).
With regard to claim 4, Gu Hongjun discloses a pressing cover (see annotated Fig.) is fixedly connected on the surface of the annular step (see annotated Fig.), and the pressing cover (see annotated Fig.) is located above (to the left in the figure) the high pressure diaphragm (10); and an edge of the pressing cover is pressed on the diaphragm (10).  
Gu Hongjun discloses all the claimed features with the exception of disclosing wherein the surface of the annular step is provided with an annular embedding groove; the edge of the high pressure diaphragm is provided with an embedding ring; the embedding ring is embedded in the embedding groove.
Horvath teaches that it is known in the art to modify a pressure regulator (Fig.) with a diaphragm (50) and spring (58) to include an annular embedding groove (see annotated Fig.), and the edge of the high pressure diaphragm (50) is provided with an embedding ring (see annotated Fig.) that is embedded in the embedding groove (see annotated Fig.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize an embedding groove and embedding ring, such as taught by Horvath, in Gu Hongjun for the purpose of providing a connection means that is stable and secure, such as shown by the Fig. of Horvath.  
  
 
    PNG
    media_image2.png
    945
    1217
    media_image2.png
    Greyscale
 
 
With regard to claim 5, the combination of Gu Hongjun and Horvath teach that the edge of the pressing cover is pressed on a surface of the annular step (see Fig. 3 of Schnabel).  The phrase “the edge is riveted” is a product by process limitation.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  The product of the claim is the same as or obvious from the product of Gu Hongjun modified by Horvath.
With regard to claim 6, Gu Hongjun discloses that the valve core pressure regulating assembly (6/9/10) further comprises a high pressure spring (11), wherein the high pressure spring (11) is disposed between the pressing cover (see annotated Fig.) and the high pressure diaphragm (10). 
With regard to claim 7, Gu Hongjun discloses all the claimed features with the exception of disclosing a high pressure diaphragm pad is disposed on a surface of the high pressure diaphragm, wherein the surface of the high pressure diaphragm is adjacent to the secondary pressure regulating cavity; and a middle portion of the high pressure diaphragm pad is riveted on the high pressure diaphragm through a high pressure diaphragm rivet.  
Horvath teaches that it is known in the art to modify a pressure regulator with a diaphragm (50) to include a high pressure diaphragm pad (48) on a surface of the diaphragm (50), and the surface of the diaphragm (50) is adjacent to the secondary pressure regulating cavity (52); and a middle portion of the high pressure diaphragm pad (48) is riveted on the high pressure diaphragm (50) through a high pressure diaphragm rivet (62) for the purpose of connecting elements together, as well as providing an element (pad) to contact a spring.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize a diaphragm pad and high pressure rivet, such as taught by Horvath, in Gu Hongjun for the purpose of providing a well-known connection means that provides a stable connection, and provides a mechanism to protect the diaphragm from wear from the spring, such as shown by the figure in Horvath.  
With regard to claim 8, the combination of Gu Hongjun and Horvath disclose an edge of the high pressure diaphragm pad (48) is provided with a limiting convex ring (see annotated Fig.), and a lower end of the high pressure spring (58 in Horvath) is limited in the limiting convex ring (see annotated Fig. of Horvath).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gu Hongjun in view of JP2019124289 (“Nakano”).
With regard to claim 10, Gu Hongjun discloses a connecting base (see annotated Fig; connecting base is flange like portion adjacent 9/8) is disposed on a side wall of the air inlet channel (2) of the valve body (1), and the connecting base (see annotated Fig.) is located on a lower side (below 21+25+24) of the connecting channel (21+25+24); and a valve core (9+6) of the valve core assembly (6/9/10) is mounted in a through hole; and an outer end (left end) of a valve core rod (9) of the valve core (9+6) abuts against the high pressure diaphragm (10).
Gu Hongjun discloses all the claimed features with the exception of disclosing an air inlet base is hermetically connected on the connecting base; a middle portion of the air inlet base is provided with an air inlet through hole, wherein the air inlet through hole is communicated with the air inlet channel and the primary pressure regulating cavity.
Nakano teaches that it is known in the art to modify an inlet of a pressure regulator valve to include an inlet (11), a connecting base (flange portion of 10 adjacent 12e in Fig. 1) and an air inlet base (23) hermetically connected (via threads 12f) to the connecting base and provided with an air inlet through hole (opening inside 23 to accommodate 24) and the air inlet through hole communicates with the air inlet channel (11) and a primary pressure regulating cavity (13a); and a valve core (24) is mounted in the air inlet through hole (see Fig. 1). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute the seat arrangement of the valve core assembly of Gu Hongjun with that of Nakano, which provides an air inlet base (23) hermetically connected (via threads 12f) to the connecting base and provided with an air inlet through hole (opening inside 23 to accommodate 24) and the air inlet through hole communicates with the air inlet channel (11) and a primary pressure regulating cavity (13a); and a valve core (24) is mounted in the air inlet through hole (see Fig. 1), for the purpose providing a seat that is replaceable during wear (by removing the air inlet base and 21) upon wear, such as shown by Nakano.  

Allowable Subject Matter
Claims 9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA CAHILL whose telephone number is (571)270-5219. The examiner can normally be reached Mon-Fri: 6:30 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA CAHILL/Primary Examiner, Art Unit 3753